Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 and 3-6 are allowable, with Claims 2, 7-10 and 14 canceled, as well as Claims 11-13 and 15 being cancelled. 
Regarding Claims 11-13 and 15, applicant has amended the limitations of Claim 11 to partially include previously indicated allowable subject matter from Claim 2. However, the amendment to the claim limitations does not include the full allowable limitations of an elastic material having a Young’s Modulus range of 1 to 10 MPa; further, as applicant previously elected without traverse, these claims are therefore cancelled in order to expedite the allowance.

Response to Arguments
Applicant argues the 103 rejection, on page 5, in view of Claessens (US 6551286) in view of Schnell (US 2008/0303267) and Seward et al., (US 2008/0228136), and Weston (US 2010/0076382), stating that the prior art allegedly doesn't teach “water vapor permeability of 250 g/m2-24 h or lower at 121oC., and the second member has a water vapor permeability of 400 g/m2-24 h or higher at 121oC”; this was previously indicated as allowable, and as applicant 

Allowable Subject Matter
Claims 1 and 3-6 are allowable. 
Regarding Claim 1, the closest prior art of record, Claessens in view of Seward, Schnell and Weston, teaches the modified syringe cap, including a first and second member, as well as a barrel tip portion, puncture needle, needle hole and seal, according to amended Claim 1. 
However, the prior art combination does not explicitly teach the first member has a water vapor permeability of 250 g/m2-24 h or lower at 121oC., and the second member has a water vapor permeability of 400 g/m2-24 h or higher at 121oC. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 3-6 which depend upon Claim 1, are also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783